Citation Nr: 1731486	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected generalized lipomas prior to November 30, 2012 on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected generalized lipomas since November 30, 2012 on an extraschedular basis.

3.  Entitlement to an increased rating for service-connected generalized lipomas.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  In September 2015, the Board remanded the matter for additional development.  The Board notes that in July 2017 the Veteran submitted a claim for an increased rating for his anxiety disorder.  As the RO appears to be currently developing the claim, the Board takes no action on the matter.  

The issues of entitlement to higher ratings on an extraschedular basis for generalized lipomas are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran was able to maintain substantially gainful employment prior to June 16, 2015.  

2.  The evidence of record demonstrates that the Veteran has been unable to obtain or maintain substantially gainful employment due to his service disabilities beginning June 16, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU prior to June 16, 2015, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.400, 4.16 (2016).

2.  The criteria for entitlement to a TDIU beginning June 16, 2015 and no earlier have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's generalized anxiety disorder has been rated at 70 percent since 2010 and the Veteran has a combined rating of 80 percent. Therefore, the schedular criteria for TDIU is met.

The Board finds that the Veteran became unable to obtain or maintain substantially gainful employment beginning June 16, 2015 when the Veteran left his last employment due to service-connected disabilities.  With respect to functional impairment resulting from the Veteran's service-connected disabilities, the Board notes that an April 2015 VA Medical Examination shows that a VA examiner found that the Veteran's service-connected psychiatric condition results in mild memory loss, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities, neglect of personal appearance and hygiene. 
 
The Board acknowledges that there is a discrepancy regarding which day in June was the last day the Veteran actually worked, however, the Board resolves all doubt in this matter in favor of the Veteran and adopts the June 15, 2015 date reported by the Veteran in favor of the June 29 day reported by the employer.  A review of the record shows that the Veteran worked in the food service industry as a cook and manager for over five years prior to leaving his last job.  Given the Veteran's education and work history and the functional impairments resulting from his service-connected disabilities, the Board finds that he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities beginning June 16, 2015.


ORDER

TDIU is granted effective June 16, 2015 and no earlier.


REMAND

The Veteran's claims related to an evaluation of his service-connected generalized lipomas on an extraschedular basis must be remanded for a new examination to ascertain the current severity of the Veteran's disability as he has indicated that the condition has worsened since his previous exam.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for his service-connected lipomas disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to ascertain the current nature, severity, and manifestations of his generalized lipomas disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner is asked to address the following: 

(i)  The examiner should identify all current skin conditions (by diagnosis) that are related to, or manifestations/residuals of his service-connected generalized lipomas.  The location, type and extent of skin symptomatology should be fully described. 

(ii)  The examiner should indicate the percentage of the Veteran's entire body that is affected by his generalized lipomas, and a separate specific finding should be made as to the percentage of exposed areas affected.  

(iii)  The examiner should provide an account of any tenderness, pain, or instability associated with the Veteran's generalized lipomas.

(iv)  The examiner should provide an opinion of the degree to which his generalized lipomas affect functional use of the affected parts, if at all.  

(v)  The examiner should determine if the Veteran requires systemic therapy for his generalized lipomas, such as corticosteroids or other immunosuppressive drugs (please specifically identify such); and, if so, the total duration in weeks of such therapy during a 12-month period.

(vi)  The examiner should also discuss the effect of the Veteran's lipomas disability on his occupational functioning and daily activities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

A detailed explanation based on the facts of this case should be provided.  Photographs may be taken in conjunction with the examination. 

After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


